DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: and the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, becomes a maximum value of deceleration of the electrically-powered vehicle in a case where regeneration using the rotating electrical machine is not performed.
Applicant’s specification states (¶0041) “As shown in FIG. 5, the maximum value (peak value) of the deceleration a and the maximum value (peak value) of the deceleration d are substantially the same value as the maximum value (peak value) of deceleration using only engine brake, represented by the alternate long and short dashed line.”.  Therefore as best understood by examiner in light of the specification/figures, a maximum (vehicle) deceleration during regenerative torque control is “substantially the same value as the maximum value (peak value) of deceleration using only engine brake”.  However, as-claimed (i.e. no recitation of a maximum deceleration value using ‘only’ braking force caused by resistance of the internal combustion engine) it is unclear what ‘regeneration’ is being performed if ‘regeneration using the rotating machine is not performed’ and/or what correlation between regenerative torque control and engine based braking force is intended by the limitations.  As a result, claim scope is indefinite.  For the purpose of examination over the prior art, Claim 3 will be construed as “and the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is substantially the same as a maximum value of deceleration in the predetermined state using only the braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating machine during deceleration of the electrically-powered vehicle.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amanuma et al. (U.S. Pat. 6988779) in view of Mikami et al. (U.S. Pat. 5839533).
Regarding Claim 1, Amanuma teaches: A regenerative braking control apparatus (Fig. 1, “ECU”) for an electrically-powered vehicle (“The present invention relates to a hybrid vehicle in which an engine is connected to first driven wheels through a first motor/generator and a transmission, and a second motor/generator is connected to second driven wheels, the first and second motors/generators being connected to an accumulating means so that they are driven or regenerated.”; Col. 1 line 5+) including a rotating electrical machine (Fig. 1, MG1 and MG2) for driving the vehicle, the regenerative braking control apparatus comprising: 
a road surface friction coefficient acquisition unit (Fig. 1, ECU)configured to acquire a road surface friction coefficient (Fig. 2, S3; then Fig. 3 flowchart executed by ECU that determines road surface friction coefficient, ͷ); 
and a regenerative braking force control unit (Fig. 1, ECU)configured to control a regenerative braking force  (Fig. 2, S5-S9) of the rotating electrical machine (MG1 Front Axle) and MG2 Rear Axle) during deceleration (Fig. 2, S1) of the electrically-powered vehicle, wherein: 
the regenerative braking force control unit (Fig. 1, ECU) is configured to reduce the regenerative braking force and increase a rising gradient of the regenerative braking force at a start of regeneration when the road surface friction coefficient acquired by the road surface friction coefficient acquisition unit is low as compared to when the road surface friction coefficient is high (Fig 10; ideal ratio comprises a reduced initial braking force and increased rising gradient of the braking force when road surface friction coefficient is low, e.g. ice.  Alternatively, when road surface friction coefficient is high, e.g. dry condition, the initial braking force is higher and rising gradient is reduced, compared to ‘ice’ road surface friction coefficient conditions).

    PNG
    media_image1.png
    401
    566
    media_image1.png
    Greyscale

Therefore Amanuma teaches all the elements of Claim 1 with exception that the regenerative braking control apparatus determines a “regenerative braking force” and does not explicitly teach a “regenerative torque”.
Mikami discloses “The present invention relates in general to a hybrid drive motor vehicle, and more particularly to an apparatus for controlling a drive source brake (an engine brake and a regenerative brake) to be applied to such a hybrid drive motor vehicle by utilizing an electric generator.” (col. 1, line 12+) and explicitly teaches “When the motor/generator is driven as the electric generator by a kinetic energy of the motor vehicle, the electric generator (motor/generator) produces a regenerative braking torque corresponding to the amount of an electric energy generated by the electric generator. Consequently, a brake force corresponding to the regenerative braking torque is applied to the motor vehicle. This brake force has the same effect as the engine brake force indicated above.” (Col. 1 line 58+) and “In this arrangement, the regenerative braking torque corresponding to the generated electric energy increases with the brake pedal depression force. The regenerative brake force based on the regenerative braking torque is applied to the motor vehicle.” (Col. 10 line 59+).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the regenerative braking control apparatus/method of Amanuma to include regenerative torque instead of regenerative braking force since the examiner takes Official Notice of the equivalence of regenerative torque and regenerative braking force for their use in the Hybrid Vehicle regenerative braking art and the selection of any of these known equivalents for the purpose of determining the regenerative torque/force and a rising gradient of the regenerative torque/force at a start of regeneration based on the road surface friction coefficient would be within the level of ordinary skill in the art.

Regarding Claim 3, the combination of Amanuma and Mikami teaches all the elements of Claim 1 as indicated above.  Amanuma further discloses a hybrid vehicle comprising an engine that is configured to provide a drivetrain braking force “As apparent from FIG. 13, the rotational resistance (namely, an engine brake force) of the engine E during operation of all the cylinders is smaller by .alpha. than the rotational resistance during stoppage of the cylinders with the pumping loss decreased by the closing control of the intake valve.” (Col. 9 line 29+).    Therefore Amanuma further teaches: wherein: the electrically-powered vehicle is a hybrid vehicle including an internal combustion engine 
However, Amanuma does not explicitly teach:; the electrically-powered vehicle is configured to, during deceleration in a predetermined state, decelerate by using a braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating electrical machine during deceleration of the electrically-powered vehicle; and the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is substantially the same as a maximum value of deceleration in the predetermined state using only the braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating machine during deceleration of the electrically-powered vehicle.
Mikami teaches: the electrically-powered vehicle is configured to, during deceleration in a predetermined state (“Where the electric energy storage device is excessively charged, the electric generator cannot be operated to charge the storage device, namely, the regenerative brake cannot be applied to the vehicle as the drive source brake. In this case, the engine brake can be applied to the vehicle as the drive source brake.”; Col. 5 line 3+; Fig. 8 Step Q2-1)), decelerate by using a braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating electrical machine during deceleration of the electrically-powered vehicle (Fig. 8, Step Q2-8); and the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is substantially the same as a maximum value of deceleration in the predetermined state using only the braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating machine during deceleration of the electrically-powered vehicle (“Further, the electricity generation control means may be adapted to control the electric energy generated by the electric generator, that is, the regenerative brake force generated by the electric generator, depending upon the selected degree of the drive source brake application, so that the regenerative brake force is substantially equal to the engine brake force as controlled by the engine brake shift control means. Accordingly, the present apparatus assures substantially the same drive source brake force irrespective of whether the regenerative brake or the engine brake is applied to the vehicle as the drive source brake. In other words, the present apparatus is less likely to suffer from a difference in the drive source brake force due to the selective application of the regenerative brake and the engine brake, which difference would be undesirable to the operator who does not generally distinguish the regenerative brake and the engine brake from each other” (Col. 5 line 5-31; Fig. 8).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the regenerative braking control apparatus/method of Amanuma to incorporate the teachings of Mikami to include the electrically-powered vehicle is configured to, during deceleration in a predetermined state, decelerate by using a braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating electrical machine during deceleration of the electrically-powered vehicle; and the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is substantially the same as a maximum value of deceleration in the predetermined state using only the braking force caused by resistance of the internal combustion engine without performing regeneration using the rotating machine during deceleration of the electrically-powered vehicle in order that the system is less likely to suffer from a difference in the drive source brake force due to the selective application of the regenerative brake and the engine brake, which difference would be undesirable to the operator who does not generally distinguish the regenerative brake and the engine brake from each other. (Co.. 5 line 5-31, Fig. 8).

Regarding Claim 5, the combination of Amanuma and Mikami teach all the elements of Claim 1 as indicated above.  Amanuma further teaches: wherein the electrically-powered vehicle is rear-wheel drive (Fig. 1, MG2 drives the rear wheels Wr).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amanuma et al. (U.S. Pat. 6988779) in view of Mikami et al. (U.S. Pat. 5839533) in further view of Miller et al. (U.S. 2016/0257288A1).
Regarding Claim 2, Amanuma teaches all the elements of Claim 1 as indicated above.  Amanuma further discloses that a maximum vehicle deceleration is dependent on the determined road surface friction coefficient.  “As apparent from FIG. 11, on a road surface having a high road surface friction coefficient, not only the maximum deceleration which can be generated is large (-1 G), but also the distribution rate (22%) of the braking force to the rear wheels Wr, Wr, at which the maximum deceleration is provided, is low. On the other hand, on a road surface having a low road surface friction coefficient, not only the maximum deceleration which can be generated is small (-0.3 G), but also the distribution ratio (37%) of the braking force to the rear wheels Wr, Wr, at which the maximum deceleration is provided, is high.  Thus, even if the state of the road surface variously changes, an appropriate braking performance can be always ensured by increasing the distribution ratio of the braking force to the second motor/generator MG2 connected to the rear wheels Wr, Wr with a decrease in road surface friction coefficient, as described above.” (Fig. 11 and Col. 6 line 60+).  Therefore Amanuma further teaches:  wherein the regenerative torque control unit is configured to control the rising gradient of the regenerative torque and a magnitude of the regenerative torque such that a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is based on when the road surface friction coefficient is low and when the road surface friction coefficient is high (Fig. 11, Col. 6 line 60+).
Amnauma does not explicitly teach a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is equal between when the road surface friction coefficient is low and when the road surface friction coefficient is high.
Miller discloses “A vehicle according to the present disclosure includes traction wheels, a regenerative braking system, and a controller.” (¶0005; Fig. 1), “A method for controlling a vehicle according to the present disclosure includes automatically controlling vehicle brakes to decelerate the vehicle at a braking deceleration rate.” (¶0003), and “The initial deceleration rate is an optimized deceleration rate determined based on regenerative braking limits, road conditions, and passenger comfort, as will be discussed in greater detail below.” (¶0029) and “If yes, then the ACC algorithm controls the host vehicle regenerative braking system to slow the host vehicle at an optimized deceleration rate, as illustrated at block 76. The optimized deceleration rate is preferably higher than the constant rate implemented in known systems. In one embodiment, the optimized deceleration rate is selected as the least magnitude of a comfortable deceleration rate limit, a permissible deceleration rate limit based on road conditions, and a regenerative braking limit, as illustrated at block 78. The optimized deceleration rate thus balances driver comfort, vehicle stability, and regenerative braking limits. In one embodiment, the comfortable deceleration rate limit is a constant selected based on driver comfort. In other embodiments, the comfortable deceleration rate is obtained from a lookup table as a function of current vehicle speed. (¶0037-0038).  In other words Miller discloses a regenerative braking vehicle controller configured to select the least magnitude deceleration rate (i.e. constant comfortable deceleration rate instead of a higher permissible deceleration rate based on road conditions, for example friction coefficient) in order prioritize driver/passenger comfort.
Therefore Miller teaches a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is equal between when the road surface friction coefficient is low and when the road surface friction coefficient is high (i.e. constant comfortable deceleration rate instead of a higher permissible deceleration rate based on road conditions, for example friction coefficient) in order consistently prioritize driver/passenger comfort.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the regenerative braking control apparatus/method of Amanuma to incorporate the teachings of Miller to include a maximum value of deceleration of the electrically-powered vehicle, caused by the regenerative torque, is equal between when the road surface friction coefficient is low and when the road surface friction coefficient is high in order consistently prioritize driver/passenger comfort.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amanuma et al. (U.S. Pat. 6988779) in view of Mikami et al. (U.S. Pat. 5839533) in further view of Kosik et al. (U.S. 2002/0167221A1).
Regarding Claim 4, the combination of Amanuma and Mikami teaches all the elements of Claim 1 as indicated above.  Amanuma discloses determining the current value of the road surface friction coefficient based on “current deceleration and braking force” (See Fig. 3, S12).  FIG. 10 is a graph showing an ideal distribution ratio of braking forces to the front and rear wheels in accordance with a road surface friction coefficient that correlates a low road surface friction coefficient with “ice” and “pressed snow-covered” road surfaces.  However, Amanuma does not explicitly teach wherein the road surface friction coefficient acquisition unit is configured to estimate that the road surface friction coefficient is low when an outside air temperature is low.
Kosik discloses “An electric or hybrid vehicle can produce electricity and braking torque by using its traction motor as a generator during braking. This is called regenerative braking.” (¶0002), “It is known to use the ambient temperature to selectively determine the amount of service brake regeneration to apply. In particular, less service brake regeneration is applied in cold temperatures to prevent slip due to a surface with a low coefficient of friction, for example, a surface with snow or ice. At higher temperatures more service brake regenerative braking is applied due to less likelihood of slip due to ice or snow.” (¶0004) and “The present invention provides a method to reduce the amount of regenerative braking force applied to the wheels of a vehicle when temperatures get cold enough for snow and ice to form. Preferably, an ambient temperature sensor coupled to the vehicle monitors the temperature around the vehicle. Based on the ambient temperature, a determination is made as to the amount of regenerative braking that will be applied to the wheels of the vehicle if compression regenerative braking is needed. For temperatures above a first threshold, the applied regenerative braking force is higher than for temperatures below the first threshold. Hence at lower temperatures, less regenerative braking force is applied, which reduces the likelihood of vehicle slippage due to a road surface with a low coefficient of friction. (¶0008).
Therefore Kosik teaches: wherein the road surface friction coefficient acquisition unit is configured to estimate that the road surface friction coefficient is low when an outside air temperature is low (“inverter module 108 includes a processor 118 that uses the ambient temperature in conjunction with a lift-throttle event to determine an amount of regenerative braking force on wheels 105. This compression regenerative braking force is selectively adjusted such that in temperatures where slips are likely to occur, regenerative braking is reduced to levels that promote vehicle stability on low mu (.mu.) surfaces.”; ¶0018 in order to reduce the amount of compression regenerative braking force selectively at cold temperatures where snow or ice may form on road surfaces (¶0007) and in order to prevent vehicle instability, especially in rear-wheel drive electric and hybrid electric vehicles (¶0006).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the regenerative braking control apparatus/method of Amanuma to incorporate the teachings of Kosik to include wherein the road surface friction coefficient acquisition unit is configured to estimate that the road surface friction coefficient is low when an outside air temperature is low in order to reduce the amount of compression regenerative braking force selectively at cold temperatures where snow or ice may form on road surfaces (¶0007) and in order to prevent vehicle instability, especially in rear-wheel drive electric and hybrid electric vehicles (¶0006).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (U.S. 2006/0220453A1) discloses “Recently, there has been developed a brake control technique which is applied to a motor-driven vehicle using a motor as a power source or a so-called hybrid vehicle using a motor and an internal combustion engine as a power source and which performs regeneration-coordinative brake control using braking force on the basis of hydraulic pressure (hydraulic braking force) as well as regenerative braking force generated by the motor.” (¶0004)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747